Citation Nr: 1105502	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-21 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for a right ankle condition.  

This claim is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A (West Supp. 2010).

The service medical records show that the Veteran sprained his 
ankle in February 1962.  The Veteran complained of pain and 
soreness in the right foot.  X-rays were negative for a fracture 
or dislocation.  The remainder of the service medical records 
contain no complaints, findings, history, or diagnosis of any 
right ankle disability, and on separation from service in 
November 1963 the Veteran's right ankle was clinically evaluated 
as normal.   

On VA examination in November 1966, the Veteran did not present 
complaints pertaining to any right ankle and on physical 
examination, the examiner noted that range of motion of the 
ankles and feet was within normal limits with no loss of motor 
power.  

VA treatment records in August 2006 show complaints of chronic 
right ankle pain and swelling.  The Veteran reported a history of 
a severe right ankle sprain in service.  In September 2006 the 
Veteran complained of right ankle pain for six months.  A few 
days later the Veteran reported chronic right ankle pain and 
instability of the right ankle since an in-service injury.

A March 2007 MRI of the right ankle revealed posterior tibial 
tendonopathy and partial tear, evidence of a previous injury to 
the superficial and deep portions of the deltoid ligament with an 
abnormal spring ligament, and probable old injury to the anterior 
talofibular ligament.  

In support of his claim, the Veteran provided witness statements 
from family members and relatives who, in essence, stated that 
the Veteran had been ill for the past 20 years.  

The Board finds that the evidence shows an injury in service and 
a current right ankle disability.  The evidence also shows that 
the Veteran has been diagnosed with a probable old injury of the 
anterior talofibular ligament.  The Board finds that evidence is 
suggestive of a relationship between a current disability and 
service, triggering the duty to provide a medical examination.  
38 C.F.R. § 3.159(c)(4) (2010).  The Board finds that a VA 
examination is needed to determine whether any current right 
ankle disability is related to the Veteran's inservice injury.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
any right ankle disability.  The examiner 
should review the claims file and should 
note that review in the report.  
Specifically the examiner should diagnose 
all current right ankle disabilities and 
for each diagnosed disability should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the current right 
ankle was incurred during the Veteran's 
service or is related to his in-service 
ankle injury.  The examiner should provide 
the rationale for any opinions offered.

2.  Then, readjudicate the issue on appeal.  
If any decision is adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any requested 
development may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




 Department of Veterans Affairs


